Citation Nr: 1236131	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residual left knee scar.  

2.  Entitlement to an initial rating in excess of 10 percent for left knee meniscal tear status post medial and lateral meniscectomy open repair, with residual left knee degenerative joint disease and chondrocalcinosis.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel








INTRODUCTION

The Veteran had active service from April 1966 to February 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The Board notes that the Veteran is unrepresented in his appeal.  

In the above June 2009 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection and assigned noncompensable disability ratings for left knee meniscal tear status post medial and lateral meniscectomy open repair, with residual left knee degenerative joint disease and chondrocalcinosis (hereinafter "left knee disability"); as well as for residual left knee scars.  The awards were effective September 10, 2008.  The AOJ accepted the Veteran's disagreement to the assigned rating for his left knee disability as also encompassing the rating for the residual left knee scars.  Thereafter, in a December 2009 rating decision, the AOJ increased the Veteran's disability rating to 10 percent for his service-connected left knee disability.  The award was effective September 10, 2008.  In this case, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Otherwise, in an August 2008 VA outpatient treatment note, a VA clinician noted the Veteran's report that he believed his right knee and back were worse because of his service-connected left knee disability.  Furthermore, records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits, reflect the Veteran's report of left knee pain affecting his hip and back.  The Board notes that the Veteran has not otherwise identified that he wishes to file claims for service connection for a right knee disability, a hip disability, and/or a back disability as secondary to his service-connected left knee disability.  The Board is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  In this sense, the Board is not obligated to conduct an exercise in prognostication.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Brokowski v. Shinseki, 23 Vet. App. 79, 88 (2009).  Referring a claim(s) that the Veteran had no intention of raising places an undue burden on the AOJ.  Nonetheless, if the Veteran does believe that he has a disability or a worsening of a disability resulting from his service-connected left knee disability, he is encouraged to file a claim.  

As will be discussed in further detail below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development of the Veteran's appeal is warranted.  Specifically, in the report of May 2009 VA examination, the examiner noted the Veteran's report of experiencing severe flare-ups resulting in a 95 percent loss of motion due to left knee joint stiffening.  The Veteran also reported that precipitating factors were cold or damp weather, and that the flare-ups occurred every two to three weeks and lasted one to two days.  The Veteran also reported that his left knee gave out frequently when working in his convenience store, and that he had increased knee pain with prolonged standing.  (The Veteran reportedly retired in 2009.)  On examination, left knee flexion was to 95 degrees and extension was full (0 degrees).  There was no additional loss of motion or limitation following repetitive motion testing.  

In the present case, the report of May 2009 VA examination reflects the Veteran's report of flare-ups and loss in range of motion due to flare-ups.  The VA examiner failed to discuss the Veteran's complaints of flare-ups or express any such functional loss due to flare-ups in terms of additional range-of-motion loss (i.e., beyond what is shown clinically).  See e.g., Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Accordingly, this case must be remanded for a new medical examination.  The examiner should discuss whether the Veteran does experience any functional loss in his left knee due to flare-ups and assess the functional loss, if feasible, in terms of the degree of additional range-of-motion loss due to use or during flare-ups.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  If it is not feasible for the examiner to answer these questions, he or she must provide a detailed explanation and rationale for why an answer could not be provided.  

The Board also notes, as is noted above, that in the June 2009 rating decision on appeal, the AOJ awarded the Veteran service connection and a noncompensable disability rating for a residual left knee scars.  In the rating decision, the AOJ noted that the schedular criteria by which skin disabilities were rated had been revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  The AOJ considered the Veteran's residual left knee scars under both the old and revised criteria.  In doing so, it discussed the relevant scheduler criteria without citing to the applicable diagnostic codes.  (The Board notes that the Veteran filed his claim for service connection in September 2008.)

The revised rating criteria for skin disabilities are applicable to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, a veteran evaluated under the previous criteria can also request review under the revised criteria.  73 Fed. Reg. 54,710.  In this case, the Board finds that the Veteran did request such a review under the revised criteria when he appealed the initial disability rating assigned.  Regardless of whether he explicitly stated that he wanted that review to include consideration of the new diagnostic criteria, the Board had an independent obligation to consider all potentially applicable provisions of law and regulation, whether raised by the Veteran or the record.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Costanzo v. Shinseki, U.S. Vet. App. No. 10-4167 (May 25, 2012).  [While the Board recognizes that a single-judge decision, such as Costanzo, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).]  

With the above in mind, in a subsequent December 2009 statement of the case (SOC), the AOJ cited to and discussed the relevant diagnostic codes and criteria pertaining to the revised schedular criteria for skin disabilities, but did not otherwise do so for the scheduler criteria in effect prior to October 23, 2008.  An SOC should provide a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 C.F.R. § 19.29(b) (2011).  Therefore, regrettably, a remand is warranted to provide the Veteran with the full schedular criteria and applicable diagnostic codes for skin disabilities under the regulations in effect on and after August 30, 2002 but prior to October 23, 2008.  

Furthermore, since the Veteran's residual left knee scars were last evaluated in May 2009, some three years ago, and in light of the development outlined above, the Veteran should be scheduled for an appropriate VA examination to evaluate the current severity, if any, of his residual left knee scars.  

Finally, it appears that the Veteran's treatment is conducted through the VA Medical Center (VAMC) in Durham, North Carolina.  VA treatment records associated with the claims folder (no VA treatment records are associated with Virtual VA) are dated no later than December 2009.  Thus, pertinent treatment records from the VAMC Durham, dated since December 2009, or any other relevant VA treatment records identified through the CAPRI records system, should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his left knee disability or his left knee scars.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received for his left knee disability or his left knee scars, to include relevant records available through the CAPRI records system.  The most recent VA treatment records are dated no later than December 2009.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2011).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for an appropriate VA examination to determine the nature and current level of severity of his service-connected left knee disability.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  

The examiner should review the claims folder, including, in particular, the report of May 2009 VA examination.  [In the May 2009 report of examination, the Veteran reported that he experienced flare-ups manifested by left knee stiffness that resulted in loss in range of motion.  He also complained of left knee pain with prolonged standing.  Otherwise, VA treatment notes reflect that the Veteran has been diagnosed with Parkinson's disease.]  

The examiner should elicit from the Veteran a detailed medical history regarding his service-connected left knee disability.  All pertinent left knee pathology should be annotated in the examination report.  Also, in reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, in any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  Tests of joint movement against varying resistance should also be performed.  The extent of any in coordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  In this regard, the examiner should answer the following regarding the left knee disability:

a.  Is there functional impairment due to pain, weakened movement, excess fatigability, or in coordination on repeated use of the joint?  If so, assess the additional functional impairment in terms of the degree of additional range of motion loss.  

b.  Is there functional impairment due to pain, weakened movement, excess fatigability, or in coordination during flare-ups?  If so, assess the additional functional impairment in terms of the degree of additional range of motion loss.  

If it is not feasible for the examiner to answer these questions, he/she must provide a detailed explanation and rationale for why an answer could not be provided.  

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., probability greater than 50 percent) that the Veteran's service-connected left knee disability, results in marked interference with employment or, in the alternative, the effect that this disability has on the Veteran's ability to obtain and to maintain gainful employment (without regard to his age or any nonservice-connected disability).  

A complete rationale for any opinion expressed must be provided.  

3.  The Veteran should also be scheduled for an appropriate VA examination to determine the nature and current level of severity of his service-connected residual left knee scars.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All indicated testing should be conducted.  

The number, size and location of the Veteran's left knee scars-as well as all pertinent pathology associated with such scarring-should be noted in the examination report.  The examiner should comment on whether the scars, in particular, are painful (tender), deep, superficial, linear or nonlinear, and/or unstable.  The examiner should describe any functional impairment caused by the left knee scars.  A complete rationale for any opinion expressed must be provided.  

4.  Then, readjudicate the issues on appeal.  If either benefit sought remains denied, the Veteran and his representative should be provided a statement of the case (SSOC) and given an appropriate opportunity to respond.  [The SSOC should include the AOJ's consideration of the rating criteria, with citation to the relevant diagnostic codes, for skin disabilities in effect on and after August 30, 2002 but prior to October 23, 2008, as well as the rating criteria in effect on and after October 23, 2008.]  The case should then be returned to the Board for further consideration.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

